UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7587


BRIAN JEROME SCOTT,

                Petitioner - Appellant,

          v.

MARIE VARGO, Warden, Sussex II State Prison,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:14-cv-00025-MSD-DEM)


Submitted:   February 25, 2015            Decided:    March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Jerome Scott, Appellant Pro Se.      John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Brian Jerome Scott, a state prisoner, seeks to appeal

the district court’s order accepting the recommendation of the

magistrate     judge    and       denying    relief    on   his     28    U.S.C.    § 2241

(2012) petition.        Scott has also filed an application to proceed

in forma pauperis.            The district court’s dismissal order is not

appealable      unless        a    circuit       justice     or     judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A   certificate       of      appealability        will     not    issue        absent   “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief   on    the    merits,      a   prisoner     satisfies       this    standard     by

demonstrating        that     reasonable         jurists    would        find    that    the

district      court’s      assessment       of   the   constitutional           claims   is

debatable     or     wrong.        Slack    v.    McDaniel,       529 U.S. 473,    484

(2000); see Miller–El v. Cockrell, 537 U.S. 322, 336–38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484–85.

              We have independently reviewed the record and conclude

that Scott has not made the requisite showing.                           Accordingly, we

deny Scott’s application to proceed in forma pauperis, deny a

                                             2
certificate   of    appealability,        and   dismiss      the   appeal.      We

dispense   with     oral   argument   because         the    facts   and     legal

contentions   are   adequately   presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                      3